  Case 4:16-cv-00853-Y Document 133 Filed 01/10/20    Page 1 of 1 PageID 7942


                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                  FORT WORTH DIVISION

HUGO LOVO, ET AL.                        §
                                         §
VS.                                      §      ACTION NO. 4:16-CV-853-Y
                                         §
EXPRESS COURIER INTERNATIONAL,           §
INC., d/b/a LSO FINAL MILE,              §
ET AL.                                   §

                                   FINAL JUDGMENT

        In accordance with the order issued this same day and Federal

Rule of Civil Procedure 58, all claims are hereby DISMISSED WITH

PREJUDICE to their refiling.           All costs of Court under 28 U.S.C. §

1920 shall be borne as agreed by the parties or, if no agreement has

been reached, by the party incurring them.

        SIGNED January 10, 2020.
                                             ____________________________
                                             TERRY R. MEANS
                                             UNITED STATES DISTRICT JUDGE




FINAL JUDGMENT - Page Solo
TRM/chr
